Case 1:18-cv-00475-DDD-JPM Document 28 Filed 03/19/21 Page 1of1PagelD#: 943

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

 

ALEXANDRIA DIVISION
MACK LAMAR MELTON, CIVIL DOCKET NO. 1:18-CV-00475
Appellant
VERSUS JUDGE DRELL
UNITED STATES
COMMISSIONER OF SOCIAL MAGISTRATE JUDGE PEREZ-MONTES
SECURITY,
Appellee

JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that Melton’s appeal is DENIED AND DISMISSED WITH

PREJUDICE.

THUS, ORDERED AND SIGNED in Chambers at Alexandria, Louisiana on

eae
this [7 day of March 2021.

 

JUDGE DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
